ORDER

PER CURIAM.
Appellant, Hasan Allison, appeals the judgment of conviction entered by the Circuit Court of the County of St. Louis after a jury found him guilty of one count of first degree *173murder, RSMo § 565.050 (1994), seven counts of first degree assault, RSMo § 565.020 (1994), and eight counts of armed criminal action, RSMo § 571.015 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).